Citation Nr: 1748140	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for degenerative disease of the lumbar spine with contusion (claimed as lower back condition).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel






INTRODUCTION

The Veteran served in the United States Marine Corps with active duty from September 1985 to September 1989 and in the United States Army with active duty from January 1990 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 
 
In December of 2013, the Veteran filed a Substantive Appeal in which he requested a Travel Board hearing before a Veterans Law Judge.  The Veteran was sent notification of his hearing, which was scheduled for March 2015.  However, the Veteran failed to appear for his scheduled hearing, did not provide good cause for his failure to appear and has not requested that the hearing be rescheduled.  Accordingly, his request for a hearing is deemed withdrawn.  38 C.F.R. § 20.702(c)(2016). 

This claim was previously before the Board in June 2015, at which time it was remanded for further development, to include a new VA examination to assess the severity of the Veteran's lower back disability.  The claim has now returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets further delay, a remand is required for further development before the Veteran's claim may be adjudicated on the merits. 

Pursuant to the Board's June 2015 remand, the Veteran was scheduled for a new VA examination in connection with his claim in August 2015.  However, the Veteran cancelled the examination and reported that he no longer lived in the Palm Spring, Florida, area and therefore, needed an examination at another VA facility.  The Veteran was subsequently scheduled for another VA examination in March 2016.  The Veteran requested to have the appointment rescheduled, but for some reason, it could not be rescheduled at this time.  In April 2016, a Report of General Information shows that an attempt was made to contact the Veteran to reschedule his appointment, but there was no answer at the phone number on record and the caller was unable to leave a message.  It was indicated that the caller would follow-up with a second phone call, but there is no evidence of record that the Veteran received another phone call.  

A letter was sent to the Veteran later in April 2016 asking him to submit a VA Form 21-4138 with his new address.  The Veteran responded in June 2016, although it appears that he did not understand what the April 2016 letter was asking him.  

The Board acknowledges the provisions of 38 C.F.R. § 3.655 (2016) regarding action to be taken when a Veteran fails to report for a VA examination scheduled in conjunction with a claim for increase.  38 C.F.R. § 3.655(b).  However, the Board finds that as the Veteran was not given a follow-up phone call to reschedule his examination and it appears that there was some confusion over what the April 2016 VA Form 21-4138 was asking him to provide, a remand is necessary in order to provide the Veteran with a new VA examination.  

Additionally, the Board notes that while the Veteran's claim was in remand status, two precedential decisions were issued which also require the Veteran's claim to be remanded.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court of Appeals for Veterans Claims (the Court) held that in order for an examination to be adequate, it must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  A review of the Veteran's last VA examination indicates that a new examination is warranted in light of Correia.  

The Court's recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017) also requires that the claim be remanded.  In Sharp, the Court noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. "  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id. at 10.  The Veteran's December 2011 VA examination contains no opinion regarding potential flare-ups and accordingly, a new VA examination is warranted. 


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA and private treatment records and associate them with the Veteran's claims file. 

2.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination with the appropriate medical personnel to determine the current severity of his low back disability.  The Veteran's entire claims file, to include a copy of this remand, should be made available to the examiner.  Following a complete review of the record, the examiner is asked to do the following: 

a.  Full range of motion testing must be performed where possible.  The joint should be tested in both active and passive motion, in weight-bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each of the tests.  If the examiner is unable to conduct the required testing in this case, he or she should clearly explain the basis for this decision.  

b.  The examiner should also request the Veteran identify the extent of his functional loss during flare-ups and, if possible, offer range of motion estimates based on that information.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information. 

3.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


